 NEILMED PRODUCTS
 
358 NLRB No. 8
 
47
 
Neil
M
ed Products, Inc. 
a
nd
 
Teamsters Local 624, 
In
ternational Brotherhood o
f Teamsters, 
C
hange t
o Win Coalition.  
Case 20

CA

0
35363 
 
February 
29
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On July 11, 2011, Administrative Law Judge Mary 
Miller Cracraft issued the attached decision.  The 
R
e-
spondent
 
filed exceptions and a supporting brief.  The 
Acting General Couns
el filed an answering brief. 
 
The National Labor Relations Board has delegated i
ts 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

1
 
findings,
2
 
and conclusions 
                                        
                  
 
1
 

Cisn
e-
ros did not violate her sequestration order by allegedly taking phot
o-
graphs of witnesses during a break from the hearing.  We also note that 
there was no allegation before the judge, and there is none before us, 
that the Union engaged in witness intim
idation in violation of Sec. 



was briefly
 
revisited twice more during the hearing: one witness test
i-
fied that she was photographed, and another witness was asked whether 
she was photographed.  Each time, the judge immediately halted any 
further questioning on the matter, and we find that she did 
not err in 
doing so.
 
2
 
The Respondent has excepted to some of the judge

s credibility 
findings. The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evide
nce convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544
, 544

545 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings.
 
We agree with the judge that the Re
spondent violated Sec. 8(a)(5) 



legal standard.  The 
judge acted in accordance with Board precedent, 

that the presence of the particular individual would create ill will and 
make good
-

KDEN Broadcasting Co.
,
 
225 NLRB 25, 35 (1976).  The Board has applied this standard in d
e-
ciding similar refusal
-
of
-
access cases.  See, e.g., 
Claremont Resort & 
Spa
, 344 NLRB 832
, 834

835 (2005); 
Pan American Grain Co.
, 343 
NLRB 205
, 206

207 (2004); 
Victoria Packing Corp.
, 332 N
LRB 597
, 
597

598 (2000); 
Long Island Jewish Medical Center
, 296 NLRB 51, 
71

72 (1989)
. 
 

erred in failing to consider its assertions that the Union did not have a 

ros to be its business agent and that the 
Union acted in bad faith in appointing him.  As to the former, such 
evidence is irrelevant because the Board does not require a party to 
demonstrate a particular need for its chosen bargaining representative.  
See 
Fitzsimons M
fg.
 
Co.
, 251 NLRB 375, 378

379
 
(1980)
 
(reciting the 
general rule that each party may select whomever it wishes to be its 
and to adopt the recommended Orde
r as modified and set 
forth in full below.
3
 
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, NeilMed Products, Inc., Santa Rosa, Cal
i-
fornia, its officers, agents, successors, and assigns, shall 
 
1.  Cease and desist from
 
(a)  F
ailing a
nd refusing to recognize or deal with 
Elmer Cisneros as a 
b
usiness 
a
gent for 
the bargaining 
unit employees and denying him access to the facility 
necessary
 
for
 
the 
perform
ance of
 
his collective
-
bargaining duties
.
 
(b)
 
 
I
n any like or related manner interfer
ing with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
 
(a) Recognize 
Elmer 
Cisneros as a 
b
usiness 
a
gen
t for 
the bargaining unit employees and allow him access to 
the facility to perform h
is collective
-
bargaining duties.
 
(b) Notify the Union in writing, within 10 days of this 
decision
,
 
that it no longer has any objection to dealing 
with 
Elmer 
Cisneros an
d 
that it will do so on request.
 
(c) Within 14 days after service by the Region, post at 
its Santa Rosa, California 
facility 
copies of the attached 
notice marked 

Appendix

4
 
in both English and Spanish. 
 
Copies of the notice, on forms provided by the Regiona
l 
Director for Region 20, after being signed by the R
e-
spondent

s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places
,
 
including all places where notices 
to employees are customarily post
ed. 
 
In addition to 
physical posting of paper notices, notices shall be di
s-
tributed electronically, such as by email, posting on an 
intranet or an internet site, and/or other electronic means, 
if the Respondent customarily communicates with its 
                                        
                                        
            
 
bargaining representative and the other party has a duty to bargain with 
that individual
), enfd. 670 F.2d 663 (6th Cir. 198
2).
  
As to the latter, the 
Respondent failed to present any evidence establishing that the Union 
acted in bad faith in appointing Cisneros as business agent.  That the 
Respondent had terminated Cisneros and refused to reinstate him does 
not establish bad f
aith, as such actions would not serve to disqualify 
Cisneros from serving as a bargaining representative.  See, e.g., 
Caribe 
Staple Co.
, 313 NLRB 877, 889 (1994) (finding that an employer may 
not insist that a bargaining representative be excluded from neg
oti
a-
tions solely because that individual has been terminated). 
 
3
 


i-
sion in 
Excel Container, Inc.
, 325 NLRB 17 (1997).
 
4
 
If this
 
Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order
 
of the 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
48
 
employees b
y such means.
5
 
 
Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material. 
 
I
f 
the 
Respondent has gone out of business or closed the facil
i-
ty involved in these proceedings, the R
espondent shall 
duplicate and mail, at its own expense, a copy of the n
o-
tice to all current employees and former employees e
m-
ployed by the Respond
ent at any time since December 
15
, 2010.
 
(d) Within 21 days after service by the Region, file 
with the Regiona
l Director
 
for Region 20
 
a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
 
Carmen León, Esq., 
for the Acting General Counsel.
 
Diane Aqui, Esq., 
of Santa Rosa, C
alifornia, and
 
Karen Tynan, 
Esq., 
of Healdsburg, California, for 
the 
Respondent.
 
Teague Pryde Paterson, Esq. (Beeson, Tayer & Bodine), 
of San 
Francisco, California, for the Charging Party.
 
DECISION
 
M
ARY 
M
ILLER 
C
RACRAFT
, Administrative Law Judge. This 
case 
was heard in Santa Rosa, California
,
 
on April 20 and 21, 
2011, pursuant to the amended complaint and notice of hearing 
(the complaint) issued March 31, 2011, alleging that NeilMed 
Products, Inc. (Respondent) violated Section 8(a)(
5
) and (
1
) of 
the National
 
Labor Relations Act (the Act)
1
 
by denying Tea
m-
sters Local 624, International Brotherhood of Teamsters, 
Change to Win Coalition (the Union) Business Agent Elmer 
Cisneros (Cisneros) access to its facility.
2
 
Respondent defends 
this allegation arguing that it
s duty to provide a safe workplace 
requires that Cisneros be denied access to its facility.
 
All parties were provided full opportunity to appear, to i
n-
troduce relevant evidence, to examine and cross examine wi
t-
nesses, and to argue the merits of their respe
ctive positions. On 
the entire record, including my observation of the demeanor of 
the witnesses,
3
 
and after considering the briefs filed by counsels 
for the General Counsel and the Respondent, I make the follo
w-
ing findings of fact and conclusions of law.
 
F
INDINGS OF 
F
ACT
 
Respondent is an Employer Engaged in Commerce within 
the Meaning of Section 2(2), (6), and (7) of the Act
.
 
Respondent is a corporation engaged in the manufacture and 
sale of pharmaceuticals. During calendar year 2010, Respon
d-
                                        
                  
 
5
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
,
 
356 NLRB 
11
 
(2010)
,
 
Member Hayes would not require electronic 
distribution of the notice.
 
1
 
29 U.S.C. Sec.
 
158(a)(1) and (5).
 
2
 
The underlying unfair labor practice charge was filed by the Union 
on December 22, 2010.
 
3
 
Credibility resolutions have been made based upon a review of the 
entire record and all exhibits in this proceeding. Witness demeanor and 
inherent probability of th
e testimony have been utilized to assess cred
i-
bility. Testimony contrary to my findings has been discredited on some 
occasions because it was in conflict with credited testimony or doc
u-
ments or because it was inherently incredible and unworthy of belief.
 
ent derived gr
oss revenues in excess of $500,000 and purchased 
goods valued in excess of $5000 which originated from points 
outside the state of California. Respondent admits and I find 
that it is an employer engaged in commerce within the meaning 
of Section 2(2), (6), 
and (7) of the Act.
4
 
The Union is a labor organization within the meaning
 
of Section 2(5) of the Act
.
 
Respondent admits and I find that the Union is a labor orga
n-
ization within the meaning of Section 2(5) of the Act.
5
 
Pursuant to a NLRB conducted secret
-
ba
llot election,
 
the Union was certified on September 1, 2009
.
 
The Union was certified as the exclusive collective
-
bargaining representative of employees on September 1, 2009,
6
 
in the following appropriate unit:
 
 
All full
-
time and regular part
-
time warehouse
, production and 
driver employees including 
machine operators, operators, a
s-
semblers, material movers, mail marketing helpers, shippers, 
and receivers
 
employed by the Employer at its facility located 
at 601 Aviation Blvd, Santa Rosa, California; excluding 
all 
other employees, including quality control employees, office 
clerical employees, confidential employees, managers, 
guards, and super
visors as defined in the Act.
 
 
At all material times, based on Section 9(a) of the Act, the 
Union has been the exclusive
 
collective
-
bargaining represent
a-
tive of unit employees.
 
Respondent admits and I find that based on Section 9(a) of 
the Act, the Union has been the exclusive collective
-
bargaining 
representative of unit employees at all times material herein.
 
After 22

25 b
argaining sessions, the parties reached
 
agreement on a first contract on November 19, 2010
.
7
 
The parties participated in 22

25 bargaining sessions, and all 
parties stipulate that the last six bargaining sessions were held 
as follows: July 19, 28, August 3,
 
October 8, November
 
2, and 
19. The parties reached agreement at the last session on N
o-
vember 19. The term of this agreement is from November 19, 
2010, through November 18, 2011. None of these bargaining 
sessions were
 

 
From Ma
y 20 to November 19 the Union engaged in
 
picketing at Respondent

s premises
.
 
Beginning on May 20 and lasting until November 19, the 
Union engaged in picketing at Respondent

s premises along 
Aviation Boulevard, a two
-
way street running east/west.
 
Picke
t-
ing 
typically began at 4:45 a.m. In the early months of picke
t-
ing, 
15

20
 
picketers were present in the morning at this time. 
Arriving cars lined up at the gate to wait for a supervi
sor to 
arrive. Once the supervisor arrived, the guard unlocked the gate 
and the cars drove across the picket line. 
Cisneros served as 
picket captain throughout the strike.
 
Besides patrolling along the entrance to the facility, the pic
k-
eters also yelled suc
h things as 

suck ups,

 

sell outs,

 

we are 
picketing for justice,

 

barberos,

 

banditos,

8
 
and 

defienden 
                                        
                  
 
4
 
29. U.S.C. Sec. 152(2), (6), and (7).
 
5
 
29 U.S.C. Sec.
 
152(5)
.
 
6
 
20

RC

18262.
 
7
 
Unless otherwise referenced, all further dates are in 2010.
 
8
 
Cisneros testified that this was the closest Spanish word for the 
term 

scab.

 
 NEILMED PRODUCTS
 
 
49
 
sus derechos

9
 
at employees crossing the picket lines. In turn, 
employees crossing the picket line yelled that the picketers 
were idiots, cocksucke
rs, lazy, and should get back to work. 
Ob
scenities were exchanged.
 
Maria Chavez claimed that Cisneros and other picketers 
walked in front of her car every day, sometimes forcing her to 
stop. She testified that Cisneros said, 

If I wasn

t with them, 
somethi
ng bad would happen to me.

 
Chavez agreed that all of 
the picketers yelled at her but she felt Cisneros was the worst. 
He yelled things like 

scab, banditos, rat, and thief.

 
Chavez 
felt these words were directed specifically to her although she 
was in a l
ine of about 100 cars. Chavez said that sometimes 
Cisneros hit her car with the picket sign. Chavez testified that 
she did not have her car repaired due to any impact f
rom the 
picket sign.
 
Although there is plenty of corroboration for Chavez

 
test
i-
mony reg
arding the name calling, as I have found above, this 
occurred on both sides of the dispute. I find Chavez

 
testimony 
unbelievable in respect to her 

belief

 
that Cisneros was yelling 
specifically at her. I do not find that Cisneros yelled specifically 
at C
havez. Rather, I find that Cisneros yelled at many of the 
employees crossing the picket line. I credit Cisneros testimony 
that he did not hit Chavez vehicle with his picket sign. As to the 
alleged statement, 

If I wasn

t with them, something bad would 
happ
en to me,

 
I discredit it as too long a sentence to hear 
while passing picketers and, in any event, I find it too vague to 
form a conclusion as to the nature of the alleged statement.
 
Another employee testified that Cisneros yelled at her, 

You 
have gone o
n your knees to the doctor [the owner] and [she] 
was a sell
-
out.

 
A third employee testified that Cisneros called 
her a 

sell
-
out

 
and a 

kiss
-
ass.

 
One time when she crossed 
the picket line, Cisneros elbowed her driver

s side
-
view mirror. 
Another time, he
 
stood directly in front of her car. Another 
witness testified that Cisneros tried to jump in front of her truck 
on several occasions. There was another report of a female 
picketer who blocked ingress on a single occasion.
 
I find that during the picketing,
 
name calling, and obscenities 
were exchanged on both sides. I find that the picketers, inclu
d-
ing Cisneros, sometimes impeded or obstructed ingress to the 
facility. I have specifically discredited testimony that Cisneros 
blocked specific individual

s ingre
ss everyday. I further have 
specifically discredited testimony that Cisneros threatened e
m-
ployee Chavez.
 
On June 16 employee/union steward Elmer Cisneros was
 
suspended due to involvement in a picket line incident in which
 
he broke the windshield of a Dodge
 
Caravan as it was driven
 
across the picket line by Supervisor Jonathan Herdita
.
 
There is no dispute that employee Elmer Cisneros was su
s-
pended by Respondent on June 16 due a picket line incident of 
that same date. At approximately 9 a.m., about 10 pickete
rs 
were patrolling at the Aviation Boulevard entry to Respon
d-
ent

s p
remises. According to Cisneros,
 
 
I

we were picketing as usual. And my then supervisor, Jon
a-
than Herdita, drove his van into the picketers. And I fell on his 
                                        
                  
 
9
 
Cisneros testified this would me
an in English, 

Come defend your 
rights.

 
hood and I held onto his hood. 
And he drove for about 20, 30 
feet and finally came to a stop.
 
 
A statement written by Cisneros and signed by Herdita and 
Cisneros on June 16, states in relevant part, 

I Elmer [Cisneros] 
will pay for the windshield on the Dodge Caravan . . . because I 
acc
identally broke it.

 
Ultimately Cisneros did not reimburse 
Herdita.
10
 
Cisneros agreed that he signed this document b
e-
cause a Sonoma County Sheriff

s deputy gave him the option 
of paying for the windshield or being arrested.
 
Leticia Alfaro videotaped 
various incidents at the picket line. 
On June 16, she videotaped 10 or 15 minutes of various picket 
line activities and then stopped the tape and put her camera 
down. About 10 or 15 minutes later, when she saw Mr. Herdita 
approaching, she turned her camera
 
on again. She explained 
that the picketers routinely observed Mr. Herdita driving at a 
fast rate of speed and she usually taped him. Alfaro testified 
that she had not deleted anything from the videotape segment 
that involved Mr. Herdita on June 16. I cred
it Alfaro

s testim
o-
ny in this regard. Alfaro impressed me as a thoughtful, respo
n-
sible witness who took care in ascertaining the meaning of 
questions before p
roviding her answer.
 
Although the videotape segment was admitted in evidence, 
Respondent renews it
s objection to the exhibit because it is not 
the complete document. In other words, Respondent contends 
that the Acting General Counsel must also provide the 10 to 15 
minute segment prior to the incident at issue herein which was 
taped about 10 to 15 minut
es before Mr. Herdita

s arrival. I 
adhere to my ruling at trial. There is no indication that the pa
r-
ties may be misled by an
 
item taken out of context. I find there 
is no logical connection between the events which occurred 
after Mr. Herdita

s arrival and 
10

15 minutes before his arr
i-
val.
11
 
Respondent also requests that I not assign significant weight 
to the videotape based upon its lack of completeness. Accor
d-
ing to the videotape, Herdita arrived at the picket line at 8:39 
a.m. In my view, a segment of vid
eo which occurred roughly 
10

15 minutes prior to Herdita

s arrival has absolutely nothing 
to do with the matter at issue herein. On that basis, I admitt
ed 
the videotape in evidence.
 
Cisneros fell across the hood of Herdita

s moving vehicle.  
When the vehic
le continued to move forward, Cisneros hit the
 
windshield of Herdita

s vehicle twice.  There is no dispute
 
that 
the windshield was broken
.
 
I credit the details shown in the videotape to the same degree 
I credit Cisneros

 
testimony. Cisneros

 
testimony is similar to 
what the videotape illustrates. There is no other testimony r
e-
butting either the videotape or Cisneros

 
testimony. Accordin
g-
                                        
                  
 
10
 
Cisneros was served with a temporary restraining order filed on 
Herdita

s behalf by Respondent after he agreed to reimburse Herdita for 
the damaged windshield.
 
11
 
Respondent claims that the original video tape m
ay contain ev
i-
dence of provocation of Cisneros 

or what actions or activities occurred 
briefly before Mr. Cisneros hit Mr. Herdita

s windshield.

 
It is unclear 
to me that any potential provocation of Cisneros would be relevant 
herein. If Respondent meant t
o claim that Herdita might have been 
provoked, I note that he did not testify in this proceeding and I infer 
from his absence that he would not testify that he had been provoked.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
50
 
ly, I find, as Cisneros testified, that Cisnero did indeed fall onto 
the hood of the van as the van drove i
nto the picketers. It is not 
possible to estimate the distance that the vehicle drove while 
Cisneros was on the hood. It could have been 20

30 feet as 
Cisneros testified. It could have been a lesser distance. Howe
v-
er, the van did proceed forward while Cisn
eros was lying on the 
hood.
 
Thus, when the videotape begins, the van driven by Herdita 
is proceeding east on Aviation Boulevard. Cisneros is out of 
view from the driver

s perspective because two other picketers 
are in front of him. The vehicle approaches t
he left side of the 
driveway entrance to the facility but ingress is blocked by two 
picketers.
12
 
Cisneros may be seen walking across the screen 
from right to left at this point but he is not one of the two pic
k-
eters who initially blocked ingress. As the va
n continues to turn 
left, the vehicle

s driver

s side front bumper nears the two pic
k-
eters who remain stationary. Cisneros turns and approaches the 
passenger side front bumper at this point. As the vehicle co
n-
tinues to move forward, the two unidentified pi
cketers shift 
slightly backwards, away from the vehicle, while Cisneros 
walks toward the center of the front bumper. At this point, Ci
s-
neros appears to be quite close to the front bumper and the two 
unidentified picketers are now behind him. One of the two
 
un
i-
dentified picketers moves away from the area and Cisneros 
look

 
At this point, the camera veers to the right and Cisneros is 
visible only at the left edge of the picture. It is not possible to 
tell whether the vehicle is m
oving at this point. The camera 
then pans back to the left but the vehicle and Cisneros are not 
visible because an unidentified man holding a picket sign 
crosses the field of vision. By the time this man exits, Cisneros

 
legs can be seen just behind the re
maining picketer who was 
blocking ingress when the van initially approached. Based on 
the position of his legs and the movement of the wheels of the 
car, it appears that the car moves forward at this point and that 
Cisneros falls toward the vehicle. The ve
hicle continues to 
move forward and Cisneros

 
feet leave the ground. His picket 
sign falls to the ground. It does not appear that Cisneros jumped 
on the vehicle although once on the vehicle, he jerked his body 
forward to grasp the top rim of the hood by th
e windshield. The 
vehicle continues to move forward with Cisneros on the hood 
of the vehicle. After the vehicle has moved forward about 10 
feet, Cisneros hits the windshield with his right hand. The car 
continues forward and Cisneros hits the windshield ag
ain with 
his right hand. The vehicle then stops. Cisneros slides his feet 
to the ground and goes around to the driver

s side of the veh
i-
cle. He has his arms raised out to the side of his body with his 
hands open wide. He says, 

What the hell you doing, man
?

 
The driver emerges and also raises his arms with his hands 
open wide. The driver walks away and gets out his cell phone. 
Cisneros also gets out his cell phone and both appear to be 
making calls. According to the camera clock, these events took 
place fro
m 8:39 to 8:40 a.m. It is not possible to estimate the 
                                        
                  
 
12
 
The record indicates that other drivers entered on the left side of 
the dr
ive. The record does not indicate whether the right side of the 
drive was free of picketers.
 
speed of the vehicle nor is it possible to accurately determine 
the distance the vehicle traveled.
 
Based upon the record as a whole, I find that Herdita pr
o-
voked the incident by continuing to move his 
vehicle forward 
when picketers were blocking his ingress and especially once a 
picketer became affixed to the hood of his vehicle. I find that 
Cisneros did not jump on the vehicle but that he did purposefu
l-
ly and recklessly move into an area of danger as t
he vehicle 
approached. Once the vehicle came into contact with his legs, 
Cisneros fell across the hood and then held onto the top rim of 
the hood. I note that no pack of wild dogs, no approaching 
train, no assault at gunpoint prevented Herdita from stoppin
g 
his vehicle when picketers blocked his ingress or when Cisn
e-
ros fell onto the hood of his car. Moreover, Respondent cites no 
law or decision which allows a motorist to proceed at will d
i-
rectly into the body of a pedestrian. I, too, am unaware of such 
law
 
or decision. Accordingly, I find that Herdita provoked Ci
s-
neros to hit the windshield when Herdita continued moving 
forward while a pedestrian was directly in his path and after the 
pedestrian fell onto his hood.
 
I reject Respondent

s invitation to make f
indings of fact 
based upon three redacted
13
 
police reports. These reports were 
admitted as public records. None of the police officers were 
called as witnesses. Thus, a redacted police report dated June 
16 sets out conflicting statements from two callers. 
According 
to the report, the first caller, assumably Cisneros, reported that 
his supervisor ran into him with his vehicle and the caller 

a
c-
cidentally hit the windshield with his hand and broke it.

 
The 
second caller, assumably Herdita, stated that an empl
oyee 
blocked entry to the facility, jumped onto the hood of his car 
and smashed the windshield with his hand. I can draw no co
n-
clusions based upon this report except that both Cisneros and 
Herdita apparently called the police. This is consistent with 
Cisne
ros

 
testimony. However, the report contains two stat
e-
ments of the facts which are diametrically opposed and does 
not afford a basis for finding that one or the other of the stat
e-
ments is true.
 
A second redacted police report indicates that an unidentified
 
individual reported to police that 

A MINIVAN CAME 
THROUGH THE PICKET LINE AND BUMPED A 
PROTESTER SHO (sic) JUMPED ON THE HOOD OF THE 
VEH. NO INJURIES.

 
The officer reported that he viewed the 
video 

WHERE ELMER JUMPED ON THE CAR,
 
A (sic) 
CRACKED THE WIND
SHIELD WITH HIS RGIHT (sic) 
FIST.

 
Denoting the officer

s use of the word 

jump

 
about the 
video as 

a factual determination, not an opinion,

 
Respondent 
asserts that this report proves that Cisneros jumped on the car. 
Because the video which the officer r
elied upon is before me, I 
have made my own factual findings with respect to the video.
 
Respondent also notes another redacted police report dated 
May 20, in which an unidentified individual reported that Ci
s-
neros walked into the front of her vehicle, yell
ed at her, and 
then came to her window claiming that she had harassed him by 
hitting him. The police report continues that the unidentified 
reporting individual then reported that Cisneros pointed a video 
                                        
                  
 
13
 
The name in the 

Victim or Caller

 
portion of the report has been 
redacted.
 
 NEILMED PRODUCTS
 
 
51
 
camera at her. Finally, the police report notes tha
t the reporting 
individual stated that her purpose in making the report was to 
document the incident in case Cisneros filed a report against 
her. Upon being shown this report, Cisneros denied that he 
jumped in front of a vehicle, faked an injury, put a vid
eo ca
m-
era in the driver

s face, and threatened to call the police. The 
individual who reported this matter to police was not called as a 
witness. Respondent argues that the police report must be a
c-
cepted as true citing specifically to present sense impress
ion 
and excited utterance. Under the circumstances, I find the 
statements in the police report unreliable because they were 
made in anticipation of litigation. Moreover, the individual that 
made this report to the police was not called as a witness. Fina
l-
l
y, I credit Cisneros denial of the incident.
 
Allegations of cell phone pictures taken outside the
 
Hearing Room
.
 
After a morning break on the first day of hearing, Respon
d-
ent

s counsel reported what she characterized as a potential 
breach of the sequestrati
on rule as follows:
 
 
 
. . . some of my witnesses were fearful of Mr. Cisneros, 
which is the point of my sequestration motion. When these 
ladies arrived, Mr. Cisneros took out his cell phone camera 
and snapped photographs of them. They have now been i
n-
timid
ated and this is exactly what I was hoping to prevent by 
making my motion [to sequester].
 
 
In response, I ruled that I found no breach of the sequestration 
rule. No further mention of this situation was made throughout 
the remainder of the hearing nor was 
any witness asked about 
this issue. Nevertheless, i
n its brief, Respondent argues,
 
 
Despite the ALJ

s refusal to entertain substantial testimony 
regarding Mr.
 
Cisneros

 
photographing of witnesses at the 
hearing, the acts of taking the photographs of Respondent

s 
witnesses (former co
-
workers of Mr. Cisneros who were a
l-
ready fearful of him) had no legitimate purpose and were 
meant to intimidate witnesses.
 
 
Respondent argue
s that 

Cisneros

 
actions were reprehens
i-
ble and objectively seen as an act of intimidation toward the 
witnesses.

 
This issue was not litigated before me and is not 
encompassed within the pleadings. I make no finding regarding 
the statements of counsel abo
ut any cell phone photographs.
 
By letter of August 2, Respondent terminated
 
Cisneros

 
e
m-
ployment
.
 
Respondent

s letter of termination, dated August 2, states,
 
 
We have concluded our investigation of the recent i
n-
cident wherein a fellow employee

s windshield
 
was 
smashed. We believe the evidence overwhelmingly su
b-
stantiates that you assaulted the employee and such co
n-
duct is not permitted.
 
Please be advised that effective this date your e
m-
ployment at NeilMed is terminated.
 
 
Throughout his suspension and after 
his termination, Cisn
e-
ros
 
continued to act as picket captain and continued as an 
elected
 
member of the Union

s bargaining committee
.
 
After his termination, Cisneros continued serving as picket 
captain at Respondent

s premises. He also continued to serve 
on
 
the Union

s bargaining committee after his termination.
14
 
As 
noted earlier, none of the bargaining sessions occurred on R
e-
spondent

s premises.
15
 
When the contract was finalized, Cisn
e-
ros translated it from English to Spanish and distributed 45 to 
50 copie
s of the Spanish translation to employees by standing 
outside Respondent

s premises on Aviation Boulevard. There 
were about 75 employees at that time. An unfair labor practice 
charge filed by the Union alleging that Cisneros

 
termination 
violated Section 8
(a)(1) and (3) of the Act was subsequently 
withdrawn. The lawfulness of Cisneros

 
August 2 termination 
is not at issue herein.
 
On December 15 the Union informed Respondent of
 
a
p-
pointment of Cisneros as Business Agent of the Union
 
and not
i-
fied Respondent of
 
an imminent visit to
 
Respondent

s premises 
by Cisneros and Secretary/Treasurer
 
of the Union Miranda
.
 
Secretary/Treasurer of the Union, Ralph Miranda, informed 
Respondent by email on December 15 that Cisneros had been 
named Business Agent for the Union
 
and that Miranda and 
Cisneros 

will be visiting the facility this afternoon and tomo
r-
row 12/16/2010 in the morning shift.

 
In response, Respondent 
requested the purpose of the visit. Miranda responded that the 
purpose was grievance investigation and membe
rship.
 
On December 15, Respondent notified the Union telephon
i-
cally
 
that Cisneros would not be permitted to access Respon
d-
ent

s
 
premises due to the June 16 picket line incident
.
 
On December 15, while Miranda and Cisneros were outside 
Respondent

s facility 
in a picnic area visiting with employees, 
Miranda received a call asking that he call Respondent

s cou
n-
sel. Miranda was informed that Respondent would not allow 
Cisneros on its property because employees were fearful of 
him.
16
 
On December 27, Cisneros was 
asked to leave a
 
grievance 
meeting at Respondent

s facility
.
 
On December 27, Cisneros and Miranda were escorted from 
the lobby of Respondent

s facility by Antonio Madrid, Union 
job steward, in order to meet Carolyn Ryzanych, manager of 
human resources, to 
discuss a grievance. Ryzanych approached 
them and stated, 

the doctor [Dr. Mehta, owner of Respondent] 
doesn

t want him [Cisneros] anywhere on the premises.

 
Cisn
e-
ros complied and left the premises.
 
C
ONCLUSIONS OF 
L
AW
 
The issue in this case is whether ther
e is persuasive evidence
 
that the presence of Cisneros would create ill will and make
 
good
-
faith bargaining impossible
.
 
As the Board stated in 
Fitzsimmons Mfg. Co., 
251 NLRB 
375, 379 (1980), enfd. 670 F.2d 663 (6
th
 
Cir. 1982).
 
 
It is well established that 
each party to a collective
-
bargaining relationship has both the right to select its re
p-
resentative for bargaining and negotiations and the duty to 
                                        
                  
 
14
 
After his termination, Cisneros attended five of the final six ba
r-
gaining session
s.
 
15
 
Herdita was not a member of Respondent

s bargaining committee. 
As of September or October, Herdita no longer worked for Respondent.
 
16
 
Respondent

s counsel also referenced a temporary restraining o
r-
der against Cisneros. However, this ground for 
exclusion of Cisneros 
from Respondent

s property was withdrawn.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
52
 
deal with the chosen representative of the other party. 
However, where the presence of a particular represent
ative 
in negotiations makes collective bargaining impossible or 
futile, a party

s right to choose its representative is limited, 
and the other party is relieved of its duty to deal with that 
particular representative. The test, as stated in 
KDEN 
Broadcasting 
[225 NLRB 25] is whether there is 

persu
a-
sive evidence 
that the presence of the particular individual 
would create ill will and make good
-
faith bargaining i
m-
possible.

 
(footnote omitted)
 
 
Thus, the issue in the instant case is whether the
re is 
persuasive 
evidence 
that the presence of Cisneros 

would create ill will 
and make good
-
faith bargaining impossible.

 
Id.;
 
see also 
S
a-
hara Datsun, 
278 NLRB 1044, 1046 (1986).
 
Characterizing this as a case of first impression dealing with 
the balance b
etween the right of a Union to choose its repr
e-
sentative versus the duty of an employer to provide a safe 
workplace, Respondent contends that it cannot allow Cisneros 
in its facility because employees fear him. I find this character
i-
zation unconvincing. Th
e Board

s analysis, requiring persu
a-
sive evidence of ill will and making good
-
faith bargaining i
m-
possible, subsumes the single issue of workplace safety. A
c-
cordingly, my analysis will proceed pursuant to Board author
i-
ty.
 
The record is devoid of any evidenc
e that Cisneros

 
presence
 
at negotiations following the windshield incident created
 
ill will 
and made good
-
faith bargaining impossible
.
 
While on the picket line, Cisneros broke a windshield by hi
t-
ting it with his fist. He also yelled at employees crossing 
the 
picket line and stood in front of some employees

 
cars while 
they were attempting to enter the facility. During this same 
period of time, Cisneros was discharged but continued to serve 
on the Union

s negotiation committee. Cisneros was present at 
5 of 
the 6 meetings following the picket line incident. The pa
r-
ties reached agreement on November 19, 2010. Respondent did 
not attempt to exclude Cisneros from the negotiation process. 
There is no evidence that Cisneros

 
presence during negoti
a-
tions was a disru
ptive influence, created any ill will, or made 
good
-
faith bargaining impossible. Thus, I conclude as a matter 
of law that Cisneros presence at the bargaining table from July 
through November 2010 did not create ill will and make good
-
faith bargaining impos
sible.
 
On the record as a whole, I find there is not persuasive
 
ev
i-
dence that Cisneros

 
presence at the facility as a
 
u
nion bus
i-
ness agent would create ill will and make
 
good
-
faith bargai
n-
ing impossible
.
 
Cisneros hit the windshield of a supervisor

s vehicl
e twice 
when the vehicle drove into Cisneros while he was picketing. 
Although I found that Cisneros acted recklessly in approaching 
the vehicle and I do not condone his actions, I found further 
that Supervisor Herdita was at fault when he continued to driv
e 
his vehicle into Cisneros

 
body, causing Cisneros to fall onto 
the hood of the vehicle. I found that Cisneros hit the windshield 
with his fist due to the provocation of the vehicle continuing to 
move forward while he was lying on the vehicle hood. The 
wi
ndshield cracked as a result of Cisneros

 
impact on it. I have 
further found that Cisneros and other picketers restricted i
n-
gress to the facility on some occasions while they were picke
t-
ing. Finally, I have found that Cisneros and other picketers 
yelled at
 
employees who crossed the picket line and that these 
employees yelled back at them. Both sides exchanged obscen
i-
ties and polarized comments about the act of striking and/or the 
act of crossing a picket line.
 
These actions on the part of Cisneros do not co
nstitute pe
r-
suasive evidence that Cisneros presence at the facility to admi
n-
ister the contract and to negotiate would create ill will and 
make good
-
faith bargaining impossible. As I have previously 
noted, Cisneros

 
presence did not preclude reaching a firs
t co
n-
tract. Not only were Cisneros

 
actions on June 16 provoked, but 
I also note that they did not involve a member of the negotia
t-
ing team or any current member of management. Finally, al
t-
hough Respondent presented evidence that some of its emplo
y-
ees were
 
frightened by Cisneros, I note that none of these e
m-
ployees are involved in negotiation. As to individuals involved 
in bargaining, the record is devoid of any evidence that these 
individuals observed Cisneros on the picket line or specifically 
on June 16.
 
In finding that there is not persuasive evidence that Cisneros

 
presence would create ill will and make good
-
faith bargaining 
impossible, I rely by analogy on 
Claremont Resort and Spa, 
344 NLRB 832 (2005), in which a massage therapist attempted 
to enter a
 
manager

s office during an employee meeting with 
the manager. The massage therapist knew that she was not we
l-
come at the meeting. As the massage therapist approached a 
security guard, their shoulders collided. Neither was injured nor 
lost their balance. T
he massage therapist used profanity during 
the incident and refused to follow directives not to enter the 
office. Following her discharge, the massage therapist became a 
full
-
time union organizer and representative. A three
-
member 
panel of the Board (Chair
man Battista and Members Liebman 
and Schaumber) held that the employer violated the Act by 
refusing to deal with the union representative. See also, 
Long 
Island Jewish Hillside Medical Center, 
296 NLRB 51, 71

72 
(1989)
.
 
I find 
King Soopers, Inc., 
338 NLRB 
269 (2002), disti
n-
guishable. In that case, union steward Gonzales requested leave 
to celebrate his 50th birthday and thereafter confronted his 
supervisor when he was nevertheless scheduled to work on that 
date. Gonzales threw his meat hook over his shoulde
r, narrowly 
missing a fellow employee. He also threw a 40
-
pound piece of 
meat into a saw, breaking the blade, and he threw his knife into 
a box. Then he threatened his supervisor and refused to leave 
the store at the store manager

s order. He was discharge
d for 
this behavior. Four years later, Gonzales was assigned as a 
business representative and visited several stores, including the 
store from which he was discharged, in order to enforce the 
collective
-
bargaining agreements. Although no problems o
c-
curred 
on these visits, the employer thereafter refused to permit 
Gonzales into its stores due to his 

violent and threatening

 
conduct 4 years earlier.
 
A three
-
member panel of the Board (Members Cowen and 
Bartlett; then Member, now Chairman Liebman dissenting) 
h
eld that in light of Gonzales

 
egregious misconduct, the e
m-
ployer 

might reasonably be preoccupied with the legitimate 
concern that [Gonzales] would react violently if his position did 
 NEILMED PRODUCTS
 
 
53
 
not prevail.

 
The majority held that such preoccupation unde
r-
mines good
-
faith collective bargaining. Contrary to Gonzales

 
actions, Cisneros

 
action in hitting the windshield was defe
n-
sive, provoked by his supervisor

s failure to stop moving his 
vehicle forward once Cisneros fell onto the vehicle. Moreover, 
Cisneros

 
action d
id not endanger other employees or members 
of man
agement.
 
Further, I find 
Fitzsimons Mfg. Co., 
supra
, 
251 NLRB at 379, 
distinguishable. In 
Fitzsimmons
, an international service repr
e-
sentative of the union threatened to punch the company perso
n-
nel director 
in the mouth and 

knock him on his ass

 
if the 
personnel director referenced a confidential settlement agre
e-
ment at bargaining. As the bargaining committee including 
employee representatives returned, the personnel director said, 

I have one comment to mak
e about. . . .

 
at which point the 
union representative reached across the desk, grabbed the pe
r-
sonnel director by his tie, and pulled upwards. The personnel 
director came to his feet and the two were separated. The union 
representative challenged the pers
onnel director to 

come ou
t-
side to the parking lot.

 
The challenge was declined. Therea
f-
ter, the employer requested that the union representative be 
removed. A three
-
member panel of the Board (Members Je
n-
kins and Penello; Member Truesdale dissenting) held 
that the 
union representative

s actions were sufficiently egregious to 
make bargaining impossible. Because Cisneros

 
actions took 
place on a picket line, because they were defensive, and b
e-
cause they 
were not directed toward the substance of bargaining 
pro
posals, I find 
Fitzsimmons 
distinguishable.
 
In both 
King Soopers 
and 
Fitzsimmons
, the Board found u
n-
provoked violent behavior so egregious that it created ill will 
and made good
-
faith bargaining impossible. However, in the 
instant case, I have found that 
Cisneros

 
behavior was provoked 
by Herdita, who continued to move forward after Cisneros fell 
on the hood of the vehicle. I do not find that Cisneros

 
hitting 
the windshield was a violent action but rather I find it was a 
defensive act taken in order to ca
ll the driver

s attention to his 
perilous position on the hood of the car and to obtain a halting 
of the car from moving forward. Under these circumstances and 
noting in particular that Cisneros continued to effectively serve 
on the negotiation committee f
ollowing the incident, that the 
negotiating committee agreed upon an initial contract, and that 
Cisneros

 
Supervisor Herdita is no longer employed with R
e-
spondent, I find that there is not persuasive evidence that Cisn
e-
ros presence created ill will or made
 
good
-
faith bargaining 
impossible. Thus, by refusing Cisneros access to the facility, 
Respondent engaged in unfair labor practices affecting co
m-
merce within the mean
ing of Section 8(a)(5
) and (
1
) of the Act 
and Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Respondent violated Section 8(a)(1) 
and (5) of the Act by failing to recognize or deal with Elmer 
Cisneros as a Business Agent for unit employees and by den
y-
ing him access to the facility in order to perform his collective
-
bargaining 
duties, I recommend that Respondent be ordered to 
cease and desist and to affirmatively recognize and deal with 
Cisneros as a busi
ness agent for unit employees.
 
[Recommended Order omitted from publication.]
 
 
 
